10/04/2021



                                                                                     Case Number: DA 21-0032




              IN THE SUPREME COURT OF THE STATE OF MONTANA
                          Supreme Court No. DA 21-0032


EGAN SLOUGH COMMUNITY,
YES! FOR FLATHEAD FARMS AND
WATER and AMY WALLER
                Plaintiffs and Appellants,
                                                             ORDER
   vs.
FLATHEAD COUNTY BOARD OF
COUNTY COMMISSIONERS, a body
politic of Flathead County, FLATHEAD
COUNTY PLANNING AND ZONING
DEPARTMENT, FLATHEAD
CITY/COUNTY HEALTH
DEPARTMENT and MONTANA
ARTESIAN WATER COMPANY
                Defendants and Appellees.


         Upon consideration of Appellants’ motion brought pursuant to Montana Rule of

Appellate Civil Procedure Rule 12 (10), requesting leave to file an overlength combined

answer/reply brief, supported by affidavit of counsel, and for good cause showing, the

motion is GRANTED. Appellants may file a combined answer/reply brief not to exceed

7,500 words.

DATED AND ELECTRONICALLY SIGNED BELOW.




                                                                          Electronically signed by:
                                                                                Mike McGrath
                                                                   Chief Justice, Montana Supreme Court
                                                                               October 4 2021